Oliver,, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the merchandise covered by the above-entitled appeal for re-appraisement was imported from Great Britain; that the issues involved in this appeal for reappraisement are the same in all material respects as the issues decided in United States v. Wm. S. Pitcairn Corp., Suit No. 4513, C. A. D. 334, and that the record in said case may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED that the merchandise covered by the above-entitled appeal for reappraisement consists of wool hosiery and that the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Great Britain, in the usual wholesale quantities in the ordinary course of trade, for consumption in the country of exportation, was 26/-d. per dozen less 3)4%, for size 10)4 to 12 inclusive, and 30/-d. per dozen less 3)4%, for size 13, plus packing charge as invoiced, and that the export value of such or similar merchandise was no higher.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (e) of the Tariff Act of 1930, as amended by the Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were 26 shillings per dozen, less 3)4 per centum, for sizes 10)4 to 12 inclusive, and 30 shillings per dozen, less 3)4 per centum, for size 13, plus packing charge as invoiced.
Judgment will be rendered accordingly.